*60The opinion of the Court was drawn up by
Appleton, J.
This case must be considered as before us on report from the presiding justice by whom it was heard, inasmuch as no exceptions were taken to any of his rulings in matters of law. So far as relates to the questions of law arising in the cause, it is immaterial in what form they may be presented.
It is a general principle of law that the validity of a contract is to be determined by the law of the place where it is entered into. But to this rule there are exceptions. No nation is bound to enforce contracts injurious to its interests, or in fraud of its laws, though made without its jurisdiction, and valid when and where made. Smith v. Godfrey, 8 Foster, 380. The comity of nations, rightly understood, cannot violate, because it is a part of, the law of this and every other civilized country. No state can be justified in requiring its tribunals to enforce obligations which it holds to be founded in wrong, or which are made elsewhere for the express purpose of evading a prohibition decreed by the law of the country where they are to be performed. Westlake on Private International Law, § § 196, 200.
It fully appears from the facts reported that the liquors, which formed the consideration of the note in suit, were purchased with an intent on the part of the purchaser to sell them in violation of the laws of this State; that the plaintiff knew of such intentions; that he sold them to the defendant with the expectation that they would be resold by him illegally; and that they were so resold.
Assuming the sale to have been made in Massachusetts, and to have been in conformity with the laws of that State, it would seem, according to the general current of the more recent decisions, that mere knowledge on the part of the seller of the intent of the buyer to violate the laws of the place of his residence, by selling the liquors purchased contrary to their provisions, would not constitute a defence to the action in this State. Smith v. Godfrey, 8 Foster, 380; *61Tracy v. Talmage, 4 Kernan, 162; Datre v. Earl, 3 Gray, 483.
In the present case, it appears from the letters of the plaintiff, that the liquors were to be kept by the master of the vessel carrying them, till called for by the defendant, and that he was cautioned against the dangers of, and advised how to avoid their seizure. The plaintiff then not merely knew that the liquors sold were purchased by the defendant to be sold by him in violation of law, but he cooperated with and aided the defendant in his efforts to evade the law and to elude the vigilance of its officers. Having done this, he asks this Court to enforce a contract made under such circumstances and for such purposes.
If goods are sold and delivered in the State where the contract is made, and the sale is there legal, and nothing remains then to be done by the vendor to complete the transaction, and his connection therewith ceases, an action may be maintained for the price, in a State where, by its laws, the sale would be prohibited. “But if,” remarks Eastman, J., in Smith v. Godfrey, 8 Poster, 319, “it enters at all as an ingredient into the contract between the parties, that the goods shall be illegally sold; or that the seller shall do some act to assist or facilitate the illegal sale, the contract will not be enforced. Or, if the goods are sold to be delivered in the place where the sale is prohibited, the purchaser will not be held liable.” In Kreiss v. Selignan, 8 Barb., 439, the Supreme Court of New York say “ that where a party, who sells goods or advances money to another, with knowledge of a design on the part of the latter to put the money or goods to an unlawful use, does any act whatever heyond the hare sale or loan, in aid or furtherance of the unlawful object, he cannot recover.” This view of the law is recognized as sound by the Supreme Court of Massachusetts, in Datre v. Earl, 3 Gray, 482. The authorities bearing upon this question were fully examined by Selden, J., in Tracy v. Talmage, 4 Kernan, 162, and it was there held that if the vendor, with knowledge of the intent of the purchaser to use the property purchased *62for an unlawful purpose, do any thing beyond making the sale, in aid or furtherance of the unlawful design, he cannot recover. The same question came before the Court of Appeal of New York in Curtis v. Leavitt, 15 N. Y., (1 Smith,) 10, and the doctrine of Tracy v. Talmage was unanimously affirmed.
The original contract being in violation and fraud of the law as it then existed, was void. The subsequent repeal of the prohibitory laws of the State cannot restore validity to a contract void in its inception. Hathaway v. Moran, 44 Maine, 61; Milne v. Haber, 3 McLean, 212; West v. Roby, 4 N. H., 285.
“ It is fit and proper,” remarks Richardson, C. J., in West v. Roby, “ that those who make claims which rest upon violations of the law, should have no right to be assisted by a court of justice.” ■ Plaintiff nonsuit.
Tenney, C. J., and May, Goodenow and Davis, JJ., concurred.